                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

WESLEY BOSHEERS and JAMIE                       )
BOSHEERS,                                       )
                                                )
     Plaintiffs,                                )
                                                )         NO. 1:18-cv-00023
v.                                              )
                                                )         JUDGE CAMPBELL
TRANSCO LOGISTICS CO. and                       )         MAGISTRATE JUDGE FRENSLEY
CHARLES RODRIGUEZ,                              )
                                                )
     Defendants.                                )


                                      MEMORANDUM

                                        I. Introduction

         Pending before the Court is Plaintiffs’ Memorandum in Support of Damages Upon Default

Judgment. (Doc. No. 51). For the reasons set forth herein, the Court enters judgment against

Defendant Transco Logistics Company in the amount of $184,511.87 for Plaintiff Wesley

Bosheers, and in the amount of $35,000 for Plaintiff Jamie Bosheers.

                           II. Factual and Procedural Background

         Plaintiffs Wesley Bosheers, a trooper for the Tennessee Highway Patrol, and his wife,

Jamie Bosheers, brought this action for negligence against Defendant Charles Rodriguez and his

employer Defendant Transco Logistics Company. (Doc. No. 1-2). Plaintiffs allege Defendant

Rodriguez was driving a tractor trailer truck during the course and scope of his employment on

February 6, 2017, when the truck struck a patrol car in which Mr. Bosheers was sitting while the

car was parked on the shoulder of the highway during a traffic stop. Mr. Bosheers alleges he




     Case 1:18-cv-00023 Document 52 Filed 05/29/20 Page 1 of 5 PageID #: 262
sustained injuries as a result of the collision, and Mrs. Bosheers alleges she has suffered damages

by way of loss of consortium as a result of the collision.

       Defendants, initially represented by counsel, removed the case from Giles County Circuit

Court to this court, and filed Answers to the Complaint. (Doc. Nos. 1, 11, 15). During discovery,

counsel for Defendants moved to withdraw because Defendants’ liability insurance carrier, which

had retained counsel, filed for receivership. (Doc. No. 27). The Court granted the motion and gave

Defendants 60 days in which to secure new counsel. (Doc. No. 28). Defendants did not retain new

counsel or otherwise file pleadings with the Court after entry of the Order. The Court subsequently

granted default judgment against Defendant Transco Logistics (Doc. No. 40), and at the request of

Plaintiffs, dismissed Defendant Rodriguez as a party. (Doc. No. 44). The Court also granted

Plaintiffs’ request that the Court determine damages based on submission of a brief and supporting

documentation rather than holding an evidentiary hearing. (Doc. No. 44). Plaintiffs have now filed

their brief, along with the affidavits and supporting documentation of Mr. and Mrs. Bosheers.

                                           III. Analysis

       Once default has been entered, the defaulting party is deemed to have admitted all of the

well-pleaded factual allegations in the complaint concerning liability. Zinganything, LLC v. Imp.

Store, 158 F. Supp. 3d 668, 670 (N.D. Ohio 2016). As for damages, however, the court must

undertake an inquiry “to ascertain the amount of damages with reasonable certainty.” Vesligaj v.

Peterson, 331 Fed. Appx. 351, 355 (6th Cir. 2009). It is the plaintiff’s burden to establish the

amount of damages it is entitled to recover from the party who is in default. Flynn v. People’s

Choice Home Loans, Inc., 440 F. App'x 452, 457 (6th Cir. 2011) (citing Antoine v. Atlas Turner,

Inc., 66 F.3d 105, 110 (6th Cir. 1995)).




                                                 2

    Case 1:18-cv-00023 Document 52 Filed 05/29/20 Page 2 of 5 PageID #: 263
       In order to recover for negligence, a plaintiff must prove the following elements: (1) a duty

of care owed by the defendant to the plaintiff; (2) conduct by the defendant falling below the

standard of care amounting to a breach of the duty; (3) an injury or loss; (4) causation in fact; and

(5) proximate causation. See, e.g., Rice v. Sabir, 979 S.W.2d 305, 308 (Tenn. 1998). In order to

impose vicarious liability on the employer of a negligent driver, the plaintiff must show the

operator of a vehicle was acting as a servant or employee of the owner and in the course and scope

of the employment at the time of the accident. Hamrick v. Spring City Motor Co., 708 S.W.2d 383,

386 (Tenn. 1986); Gray v. Baird, 2020 WL 2529863, at *3 (Tenn. Ct. App. May 19, 2020). The

well-pleaded allegations of the Complaint, as well as the Affidavit of Mr. Bosheers (Doc. No. 51-

1), establish these elements as to Defendant Transco and its employee, Charles Rodriguez.

       In terms of damages, a plaintiff who suffers injury as a result of the defendant’s negligence

“may recover damages from the other person for all past, present, and prospective harm.” Dedmon

v. Steelman, 535 S.W.3d 431, 437-38 (Tenn. 2017) (quoting Rye v. Women’s Care Ctr. of

Memphis, MPLLC, 477 S.W.3d 235, 267 (Tenn. 2015)). These damages take the form of economic

(or pecuniary) damages and non-economic (or personal) damages. Id. Economic damages include

past medical expenses, future medical expenses, lost wages, and lost earning potential, and all

economic loss that naturally results from the defendant’s wrongful conduct. Id. Non-economic

damages include pain and suffering, permanent impairment and/or disfigurement, and loss of

enjoyment of life, and are not susceptible to proof by a specific dollar amount. Id., at 438. “While

there must be some evidence to justify the amount awarded, plaintiffs are not required to prove the

monetary value of non-economic damages because such injuries are not easily quantified in

economic terms.” Id. For this reason, “the trier of fact is given broad latitude in fixing the monetary

amount of non-economic damages.” Id.


                                                  3

    Case 1:18-cv-00023 Document 52 Filed 05/29/20 Page 3 of 5 PageID #: 264
       Through his Affidavit and supporting documents, Mr. Bosheers describes the medical

treatment he has received since the accident to treat the injuries he sustained, and states that he has

incurred medical expenses in the amount of $31, 811.87. In addition, Plaintiff purchased a special

mattress, at a cost of $2,000, to alleviate pain associated with those injuries. The Court finds this

evidence supports Plaintiffs’ request for an award of economic damages in the amount of

$33,811.87.

       The Affidavits of both Plaintiffs also describe the back pain and arm numbness Mr.

Bosheers has endured as a result of the accident. Those descriptions are also supported by Mr.

Bosheers’ medical records. Thus, the Court finds this evidence supports Plaintiffs’ request for an

award of $50,000 for pain and suffering.

       The Affidavits also describe how Mr. Bosheers’ injuries have restricted his daily activities,

including landscaping and home renovation activities, as well as his hobby of riding a motorcycle.

Plaintiffs also describe the detrimental effect his continuing pain has had on his mental health. The

Court finds this evidence supports Plaintiffs’ request for an award of $50,000 for past, present and

future loss of enjoyment of life.

       The medical records filed by Plaintiffs also establish Mr. Bosheers has sustained a nine

percent (9%) permanent impairment to the whole person as a result of the accident. Given Mr.

Bosheers’ life expectancy, the Court finds Plaintiffs’ request for $50,700 to be a reasonable amount

to compensate Mr. Bosheers for the permanent impairment.

       Finally, Mrs. Bosheers’ Affidavit describes the effect Mr. Bosheers’ injuries has had on

their relationship, and the loss of consortium resulting from the accident. The Court finds this

evidence supports Plaintiffs’ request for $35,000 to compensate Mrs. Bosheers in that regard.




                                                  4

    Case 1:18-cv-00023 Document 52 Filed 05/29/20 Page 4 of 5 PageID #: 265
                                     IV. Conclusion

      For the reasons set forth above, the Court awards Plaintiff Wesley Bosheers damages in

the amount of $184,511.87, and awards Plaintiff Jamie Bosheers damages in the amount of

$35,000.

      It is so ORDERED.

                                                 ____________________________________
                                                 WILLIAM L. CAMPBELL, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                            5

   Case 1:18-cv-00023 Document 52 Filed 05/29/20 Page 5 of 5 PageID #: 266
